Ben N. Saltzman, M.D. Arkansas Department of Health 4815 West Markham Little Rock, Arkansas 72205
Dear Dr. Saltzman:
This official opinion is in response to your letter in which you asked the following two questions:
   1. Can the coroner amend or put additional information on a death certificate by affidavit that has been signed by a deputy coroner or by a medical doctor when the case comes under the coroner's purview?
   2. Does the Vital Records office of the Department of Health have the authority to reject or refuse to accept a death certificate for filing if the case was not referred to the medical examiner or coroner?
The answer to your first question is yes.  Ark. Stat. Ann. 82-520(a) provides as follows:
   A certificate of record registered under this act (82-501 through 82-530) may be amended only in accordance with this act and regulations adopted by the Board to protect the integrity and accuracy of vital records.
Ark. Stat. Ann. 82-520(b) provides as follows:
   A certificate or record that is amended under this section shall be marked "Amended."  The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. . . .
The coroner, as an elected official of the county, should have the authority to amend a death certificate when the case is under his supervision and direction. This authority should include the amendment of necessity documents required for him to satisfy the obligations of his office.  Furthermore, the regulations adopted by the Arkansas Board of Health provide that an application to amend the cause of death shall be made by the physician, medical examiner, or coroner who signed the certification.
It is the opinion of this Office that the answer to your second question is no. The authority of the Division of Vital Records within the Arkansas Department of Health, with respect to the certificate for filing, is that of acceptance if the rules and regulations of the Board of Health are satisfied.  It would not appear that the Division of Vital Records in the Department of Health would have the authority to look behind the document itself in order to determine whether or not it should be accepted for filing.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.